DETAILED ACTION
This action is in response to the amendment 04/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.
Claims 1 – 3, 7 – 10, 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0132337; (hereinafter Li) in view of US Pub. No. 2012/0218027; (hereinafter Ioannidis).

Regarding claim 1, Li [e.g. Figs. 9A-9B] discloses a method to simulate a circuit, comprising: receiving at least one circuit requirement [e.g. Fig. 9A; 82 - source voltages Vsp and Vsn] and at least one Modular Multilevel Converter (MMC) parameter [e.g. Fig. 9A; 81 – RLC, switch and other components]; determining an operating mode [e.g. Fig. 9A; 82] and switching states of an arm circuit [e.g. Fig. 9A; 81; paragraph 018 recites “ascertaining a status of each of said SMs chosen from SM configurations including Full Bridge SM and Double Clamp SM configurations and further including a Half Bridge SM configuration that comprises: insert mode, bypass mode, diode mode and fault mode”]; determining each capacitor current based on the switching states [e.g. paragraph 044 recites “As each SM is decoupled from the system circuit, the SM capacitor voltage can be solved individually. One method is to write a differential equation of the capacitor voltage from circuit analysis since the circuit of a single SM is simple. The equation for HBSM and FBSM is given in (2), where Vc is the capacitor voltage; Ic is the capacitor current; CSM is the SM capacitance; ival is the valve current; Rdisc is the discharge resistance; and k is a variable that depends on whether the valve current is flowing through the capacitor. For HBSM and FBSM, the value of k is defined in Table III and Table IV respectively. The positive direction is defined as the current flows into the terminal-a. Using forward-Euler method, (2) is discretized as (3) with a sampling time step of Ts”] and an arm current [e.g. paragraph 039 recites “Depending on the IGBT states and the current direction, the current takes different paths in the SM, and consequently the SM has different output voltages. Taking the HBSM as an example, the SM can be in one of the four modes, namely the insert, bypass, diode, and fault modes according to the switch states as in Table 1 for example.” Paragraph 040 recites “In the insert mode, the SM can be represented by the equivalent circuit in either FIG. 4 (a-1) or (a-2) according to the current direction”]; determining capacitor voltage [e.g. Fig. 9A; 85; Fig. 9B; 101] and arm voltage [e.g. Fig. 9A; 83]; and generating an equivalent circuit model (ECM) to simulate an MMC-based high-voltage direct current (HVDC) system and DC grids in a hybrid AC and DC power system [e.g. Fig. 9A; 86 and paragraph 016 recites “The present invention proposes to accelerate the simulation of the MMC system by applying certain equivalent-circuit models”].  
	Li fails to disclose estimating power losses of IGBTs from parameters including arm current or phase current parameter.
	Ioannidis [e.g. Fig. 2] teaches estimating power losses of IGBTs from parameters including arm current or phase current parameter [e.g. paragraph 108 recites “The phase current parameters may then be used to determine power loss estimates for the IGBTs 104”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Li by estimating power losses of IGBTs from parameters including arm current or phase current parameter as taught by Ioannidis in order of being able to improve the power handling capabilities of an electronic device by modeling, monitoring, and reducing the temperature of insulated gate bipolar transistor (IGBT) inverters, paragraph 01.

Regarding claim 2, Li [e.g. Figs. 9A-9B] discloses wherein the circuit requirement includes one or more of: rated power, rated voltage [e.g. Fig. 9A; 82 - source voltages Vsp and Vsn].
  
Regarding claim 3, Li [e.g. Figs. 9A-9B] discloses wherein the MMC parameters include one or more of: capacitance, number of submodules per arm ((NsM), simulation step time, and submodule configuration [e.g. Fig. 9A; 81 – RLC, switch and other components; paragraph 044 states that the capacitor voltage is determined according to the capacitance parameter. “The equation for HBSM and FBSM is given in (2), where Vc is the capacitor voltage; Ic is the capacitor current; CSM is the SM capacitance”].

Regarding claim 4, Li [e.g. Figs. 9A-9B] discloses wherein the submodule (SM) configuration comprises unipolar SMs [e.g. Fig. 2, 4(a)-(c); Half-bridge sub-module (HBSM)] and bipolar submodules [e.g. Full-bridge submodule (FBSM); paragraph 052 and 053 recite “The same equivalent circuit works for a valve consisting of SM of any types, HBSM, FBSM, DCSM, or other, or a combination of multiple types… Although the HBSM and FBSM are used as examples, this equivalent model works for all SM variants in the same principle.”].  

Regarding claim 7, Li [e.g. Figs. 9A-9B] discloses comprising simulating submodule circuits and arm configurations under different operating conditions [e.g. paragraph 018 recites “ascertaining a status of each of said SMs chosen from SM configurations including Full Bridge SM and Double Clamp SM configurations and further including a Half Bridge SM configuration that comprises: insert mode, bypass mode, diode mode and fault mode; representing each of said SMs by an equivalent circuit for each said mode”].  

Regarding claim 8, Li [e.g. Figs. 9A-9B] discloses wherein before determining each capacitor voltage, comprising determining a capacitor current from an arm current and submodule switching states [e.g. Fig. 9B; 101; paragraph 044 recites “One method is to write a differential equation of the capacitor voltage from circuit analysis since the circuit of a single SM is simple. The equation for HBSM and FBSM is given in (2), where Vc is the capacitor voltage; Ic is the capacitor current; CSM is the SM capacitance; ival is the valve current; Rdisc is the discharge resistance; and k is a variable that depends on whether the valve current is flowing through the capacitor”].  

Regarding claim 9, Li [e.g. Figs. 4(a)-(c), 9A-9B] discloses comprising applying the ECM for precharging [e.g. insert mode; paragraphs 018, 040], normal [e.g. diode mode; paragraph 018, 040], and fault operation  [e.g. fault mode; paragraph 018, 040] analysis of the HVDC system while considering behaviors of a plurality of submodules.  

Regarding claim 10, Li [e.g. Figs. 4(a)-(c), 9A-9B] discloses comprising investigating one or more internal dynamics [e.g. modes, currents, voltages] based on a control strategy [e.g. Figs. 9A-9B; TABLES 1 – IV of paragraphs 040 – 041 and 044].  

Regarding claim 12, Li [e.g. Figs. 4(a)-(c), 9A-9B] discloses comprising determining the capacitor voltage by a differential equation and a numerical method [e.g. paragraph 044 recites “One method is to write a differential equation of the capacitor voltage from circuit analysis… The equation for HBSM and FBSM is given in (2)”].  

Regarding claim 14, Li [e.g. Figs. 4(a)-(c), 9A-9B] discloses comprising determining operating states of submodules, wherein the operating states include inserted e.g. insert mode; paragraphs 018, 040], bypassed e.g. bypass mode; paragraphs 018, 040], and blocked e.g. fault mode; paragraphs 018, 040].  

Regarding claim 16, Li [e.g. Figs. 4(a)-(c), 9A-9B] discloses comprising operating conditions of MMCs mainly include a precharging or startup process [e.g. insert mode; paragraphs 018, 040], a normal operating condition [e.g. diode mode; paragraph 018, 040], and a fault condition [e.g. fault mode; paragraph 018, 040].   

Claims 5 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ioannidis and further in view of Non-Patent Literature (NPL) “Hybrid Design of Modular Multilevel Converters for HVDC Systems Based on Various Submodule Circuits”; (hereinafter Qin).

Regarding claim 5, Li [e.g. Figs. 9A-9B] discloses wherein the unipolar submodules include half-bridge (HB) SM [e.g. Fig. 2, 4(a)-(c); Half-bridge sub-module (HBSM)].
Li fails to disclose unipolar-voltage full-bridge (UFB) SM, and three level cross connected (3LCC) SM.  
	Qin teaches an unipolar-voltage full-bridge (UFB) SM [e.g. Fig. 3], and a three level cross connected (3LCC) SM [e.g. Fig. 4].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Li by unipolar-voltage full-bridge (UFB) SM, and three level cross connected (3LCC) SM as taught by Qin in order of being able to handle dc-side faults, Introduction on page 385.

Regarding claim 6, Li [e.g. Figs. 9A-9B] discloses wherein the bipolar submodules include full bridge (FB) SM, clamp double (CD) SM [e.g. Full-bridge submodule (FBSM); paragraph 017 recites “An equivalent circuit, such as for example in FIG. 5, is used as a functional and mathematical replacement of the MMC valve, which could be in the form of a Half-bridge (HB), or full-bridge (FB), or double-clamped (DC), or other sub-module (SM) topologies.” Paragraph 052 and 053 recite “The same equivalent circuit works for a valve consisting of SM of any types, HBSM, FBSM, DCSM, or other, or a combination of multiple types… Although the HBSM and FBSM are used as examples, this equivalent model works for all SM variants in the same principle”].
Li fails to disclose a five level cross connected (5LCC) SM.  
Qin teaches a five level cross connected (5LCC) SM [e.g. Fig. 2(d)].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Li by a five level cross connected (5LCC) SM as taught by Qin in order of being able to handle dc-side faults, Introduction on page 385.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ioannidis and further in view of US Pub. No. 2015/0162848; (hereinafter Harnefors)

Regarding claim 11, Li fails to disclose wherein the control strategy comprises capacitor voltage balancing.  
Harnefors teaches wherein the control strategy comprises capacitor voltage balancing [e.g. paragraph 07 recites “The method comprises a step of controlling, by means of the control device, insertion and bypassing of the submodules in accordance with a modulation scheme and the requested operating condition. This step of controlling comprises balancing voltages of the energy stores during a time interval. This balancing involves calculating predicted final voltages of the energy stores respectively at the end of a time interval to follow. The predicted final voltages are calculated based on an initial amount of charge stored in the respective energy stores and the amount of charge which, based on the requested operation condition and modulation scheme, is predicted to pass through the respective energy store during the time interval. The balancing of energy store voltages also involves selecting which submodule of a phase arm to insert or bypass during the time interval based on a comparison of the predicted final voltages of the energy stores. Furthermore the balancing of energy store voltages involves updating the predicted final voltages in accordance with any selection made of which submodule to insert or bypass during the time interval”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Li by wherein the control strategy comprises capacitor voltage balancing as taught by Harnefors in order of being able to stability by providing voltage balancing of submodules. 

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ioannidis and further in view of US Pub. No. 2016/0268915; (hereinafter Lin).

Regarding claim 13, Li fails to disclose comprising determining an arm voltage from voltages of the capacitor.
Lin [e.g. Fig. 15] discloses comprising determining an arm voltage from voltages of the capacitor [e.g. upper/lower arm voltage; paragraph 091 recites “Capacitors 22 and 28 respectively represent equivalent serially-connected capacitors of the upper arm and those of the lower arm, and capacitor voltage thereof is respectively the sum of capacitor voltage of all sub-modules of the upper arm, and that of capacitor voltage of all sub-modules of the lower arm.”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Li by comprising determining an arm voltage from voltages of the capacitor as taught by Lin in order of being able to effectively block a dc fault, paragraph 010.

Regarding claim 15, Li fails to disclose comprising a fault-blocking submodule with a parallel-connected or series-connected submodule.  
Lin [e.g. Fig. 16] discloses comprising a fault-blocking submodule with a parallel-connected or series-connected submodule [e.g. paragraph 093 recites “FIG. 16 illustrates an equivalent circuit of a three-phase modular multi-level converter at the moment the converter is blocked when DC fault occurs.”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Li by comprising a fault-blocking submodule with a parallel-connected or series-connected submodule as taught by Lin in order of being able to effectively block a dc fault, paragraph 010.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ioannidis and further in view of US Pub. No. 2019/0312504; (hereinafter Kim).

Regarding claim 17, Li fails to disclose wherein under a DC fault condition, the MMC based on HB-SM (HB-MMC) cannot block a fault current feeding from an AC grid.  
Kim teaches wherein under a DC fault condition, the MMC based on HB-SM (HB-MMC) cannot block a fault current feeding from an AC grid [e.g. paragraph 09 recites “in the case of a conventional submodule composed of a half-bridge circuit, when the DC failure occurs, the fault current flows from the AC side only to the diode 21b, and thus the fault current cannot be blocked”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Li by wherein under a DC fault condition, the MMC based on HB-SM (HB-MMC) cannot block a fault current feeding from an AC grid as taught by Kim in order of being able to reduce components using half-bridge submodules.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ioannidis and further in view of US Pub. No. 2019/0356217; (hereinafter ‘217).

Regarding claim 18, Li fails to disclose wherein under a DC fault condition, the capacitor in a fault-blocking submodule supports a line-line voltage and block a fault current. 
‘217 [e.g. Fig. 8] teaches wherein under a DC fault condition, the capacitor in a fault-blocking submodule supports a line-line voltage and block a fault current [e.g. paragraph 072 recites “referring to FIG. 8, when a fault occurs in the line 10 while supplying power from the first MMC converter device 110 to the second MMC converter device 210 in the MMC converter system 100 as shown in FIG. 6, in the sub-module 111 of the first MMC converter device 110, the second output terminal T2 is connected to the first switching terminal S1 and the semiconductor switches 102 to 105 are all turned off so that the current is directed to the diodes 102b to 105b and a sum of the voltages of the plurality of sub-modules 111 forms a reverse voltage with respect to the line voltage of the AC system, thereby preventing the fault current from flowing from the first MMC converter device 110 to the line 10”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Li by wherein under a DC fault condition, the capacitor in a fault-blocking submodule supports a line-line voltage and block a fault current as taught by ‘217 in order of being able to prevent a fault current from flowing, paragraph 072.






Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ioannidis and further in view of US Pub. No. 2013/0128636; (hereinafter Trainer).

Regarding claim 19, Li fails to disclose wherein under a DC fault condition, the MMCs are based on bipolar SMs work as the static synchronous compensator.  
	Trainer [e.g. Fig. 11] teaches wherein under a DC fault condition, the MMCs are based on bipolar SMs work as the static synchronous compensator [e.g. paragraph 016 recites “The provision of the plurality of auxiliary units and limb portions in the power electronic converter allows the power electronic converter to continue exchanging reactive power with the AC network in a controlled manner in the event of a fault in the DC network. The operation of the or each three-phase static synchronous compensator formed from multiple auxiliary units is independent of the DC network, which allows the fault in the DC network to be isolated and repaired without affecting the power electronic converter”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Li by wherein wherein under a DC fault condition, the MMCs are based on bipolar SMs work as the static synchronous compensator as taught by Trainer in order of being able to allow  a fault in the DC network to be isolated and repaired without affecting the power electronic converter, paragraph 016.




Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Allowable Subject Matter
Claims 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “
comprising estimating power losses of IGBTs, by:

    PNG
    media_image1.png
    245
    385
    media_image1.png
    Greyscale

where i, and if are obtained from arm current of MMC or phase current of CUB; Vc is the nominal capacitor voltage; VCEN is the rated Vce under test condition; the coefficients co- c2, do d2, a110 a01, aoffo aoff, and areco -arec2 are extracted from datasheet using a curve fitting method and where IGBT and diode currents are determined by the arm current and the switching states of each SM, conduction loss (PconT, PconD) of the IGBT and diode, switching loss (Eon, Eoff), and reverse recovery loss (Erec) of the diode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838